Cite as 2017 Ark. App. 579


                    ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CV-17-557


                                                    Opinion Delivered   November 1, 2017

DERRICK CONNORS                                     APPEAL FROM THE PULASKI
                                APPELLANT           COUNTY CIRCUIT COURT,
                                                    ELEVENTH DIVISION
V.                                                  [NO. 60JV-15-725]

                                                    HONORABLE PATRICIA JAMES,
ARKANSAS DEPARTMENT OF                              JUDGE
HUMAN SERVICES AND MINOR CHILD
                     APPELLEES                      AFFIRMED


                                LARRY D. VAUGHT, Judge

       Derrick Connors appeals the Pulaski County Circuit Court’s termination of his parental

rights to his son, K.T. 1 On appeal, he challenges only the court’s best-interest finding, arguing

that the Arkansas Department of Human Services (DHS) failed to introduce sufficient

evidence of K.T.’s adoptability and that the court failed to consider placement with a relative.

We disagree and affirm.

       DHS placed an emergency seventy-two hour hold on K.T. and his two half-siblings,

J.T. and B.P., after his mother and B.P. both tested positive for illegal drugs at the time of

B.P.’s birth. The children’s mother admitted using PCP during her pregnancy. Connors was

and remained incarcerated throughout this case. The juveniles were adjudicated dependent-



       1Although  the circuit court also terminated the biological mother’s rights to all three
children and terminated two other men’s parental rights to K.T.’s half-siblings, J.T. and B.P.,
this appeal concerns only the court’s termination of Connors’s parental rights to K.T.
                                   Cite as 2017 Ark. App. 579

neglected, and the case proceeded through several review and permanency-planning hearings.

At one such hearing, Connors was held in criminal contempt of court for three separate

outbursts. At another hearing, he appeared but stated that he did not want to be there and left.

          Following a hearing on DHS’s first termination petition, the court terminated the

parental rights of two other parents involved in the case but denied the petition as to Connors

because it found that DHS had failed to introduce sufficient evidence that services had been

provided to Connors in prison or as to the length of his sentence. After the filing of a second

termination petition and a hearing, the court granted DHS’s petition and terminated Connors’s

parental rights. This appeal followed.

          Termination-of-parental-rights cases are reviewed de novo. Hune v. Ark. Dep’t of Human

Servs., 2010 Ark. App. 543. The appellate inquiry is whether the trial court’s finding that the

disputed fact was proved by clear and convincing evidence is clearly erroneous. J.T. v. Ark.

Dep’t of Human Servs., 329 Ark. 243, 248, 947 S.W.2d 761, 763 (1997). A finding is clearly

erroneous when, although there is evidence to support it, the reviewing court on the entire

evidence is left with a definite and firm conviction that a mistake has been made. Id., 947

S.W.2d at 763. In resolving the clearly erroneous question, we give due regard to the

opportunity of the trial court to judge the credibility of witnesses. Camarillo-Cox v. Ark. Dep’t

of Human Servs., 360 Ark. 340, 352, 201 S.W.3d 391, 399 (2005). Termination of parental rights

is an extreme remedy and in derogation of a parent’s natural rights; however, parental rights

will not be enforced to the detriment or destruction of the health and well-being of the child.

Meriweather v. Ark. Dep’t of Health & Human Servs., 98 Ark. App. 328, 331, 255 S.W.3d 505, 507

(2007).


                                                2
                                  Cite as 2017 Ark. App. 579

       On appeal, Connors does not challenge the court’s findings as to the statutory grounds

for termination; he argues only that the court’s best-interest determination was clearly

erroneous because (1) there was insufficient evidence of adoptability and (2) it did not consider

relative placement as an alternative. As to adoptability, Connors specifically argues that,

although a DHS caseworker testified that she had run K.T.’s characteristics through a

computer database of potential adoptive parents and found 125 families that would be

interested in adopting children like K.T., this evidence failed to take into account K.T.’s sexual

aggression.

       This argument fails for two reasons. First, adoptability is not an element that must be

proved but is simply a factor that must be considered in determining the child’s best interest.

A best-interest finding under the Arkansas Juvenile Code must be based on the consideration

of two factors, the first of which is the child’s likelihood of adoption. Ark. Code Ann. § 9-27-

341(b)(3)(A)(i) (Repl. 2015). Adoptability is not a required finding, and likelihood of adoption

does not have to be proved by clear and convincing evidence. Duckery v. Ark. Dep’t of Human

Servs., 2016 Ark. App. 358, at 5–6. We have previously explained that the Juvenile Code does

not require “any ‘magic words’ or a specific quantum of evidence” to support a finding as to

likelihood of adoption. Sharks v. Ark. Dep’t of Human Servs., 2016 Ark. App. 435, at 8, 502
S.W.3d 569, 576. The law simply requires that the court consider adoptability and that if there

is an adoptability finding, there must be evidence to support it. See Haynes v. Ark. Dep’t of

Human Servs., 2010 Ark. App. 28, at 4 (reversing a best-interest determination because no

evidence of adoptability was introduced and the court failed to consider adoptability). The fact

that adoptability is not a required element is consistent with the rule that termination of


                                                3
                                  Cite as 2017 Ark. App. 579

parental rights is proper even when there is little likelihood of adoption, if it is in the child’s

best interest. McDaniel v. Ark. Dep’t of Human Servs., 2013 Ark. App. 263, at 4–5. Here, there is

no dispute that the court considered adoptability and that evidence was presented on the issue.

       Connors’s sole argument is that the evidence of adoptability was insufficient because

it failed to account for K.T.’s specific characteristics. Connors fails to cite any cases requiring

such precision and specificity, nor are we aware of such precedent. Instead, Connors argues

that this case is akin to Grant v. Arkansas Department of Human Services, 2010 Ark. App. 636, at

13, 378 S.W.3d 227, 233, in which we reversed a best-interest finding that was based solely on

a caseworker’s testimony that “all children are adoptable” and failed to take into account the

child’s autism. In the present case, unlike in Grant, DHS presented specific evidence as to

K.T.’s adoptability. The caseworker testified that when she ran the adoptability match, she

selected for specific characteristics, such as K.T.’s age, race, and status as a member of a sibling

group. Moreover, she testified about why she did not include sexual aggression in running the

adoption match, which provided the circuit court with ample evidence to consider whether

sexual aggression should have been included in the adoptability match.

       Connors’s argument also fails because the DHS caseworker explained that she had not

included sexual aggression for a very good reason: K.T. is not sexually aggressive. The evidence

revealed that DHS had twice submitted K.T. for professional evaluations for sexual aggression

and that both evaluations determined that he was not sexually aggressive and needed no

treatment for sexual aggression. In fact, the intake report from Bridgeway, indicating that K.T.

was not sexually aggressive, had previously been entered into evidence at a prior hearing

without objection from Connors. As such, we see no error on this point.


                                                 4
                                  Cite as 2017 Ark. App. 579

       Connors’s second point on appeal is that the court failed to consider potential relative

placement as an alternative to termination when making its best-interest finding. 2 Specifically,

he argues that his sister was interested in taking K.T. but that the court terminated his parental

rights before DHS could determine if placement was appropriate. However, the evidence

showed that Connors’s sister did not present herself to DHS as a potential placement until

after the children had been in DHS custody for over twenty months. At the time of the

hearing, she had not completed the necessary steps for placement, including a home study and

background checks. 3 Connors’s sister did not testify at the hearing, although he indicated that

she was in the courthouse.

       We disagree with Connors’s argument that this case is controlled by Caldwell v. Arkansas

Department of Human Services, 2010 Ark. App. 102. In Caldwell, we reversed the termination of a

father’s parental rights because the child had been placed in the custody of the paternal

grandmother for several months before being returned to the mother’s custody at the time of

the termination hearing, had achieved permanency with the mother, and risked losing a bond

with the paternal grandmother should the father’s rights be terminated. 2010 Ark. App. 102,

at 5. The present case is more akin to Brown v. Arkansas Department of Human Services, 2017 Ark.

App. 497, at 7, in which we distinguished Caldwell and held that a circuit court’s best-interest



       2While   Connors does not raise this issue as a separate point on appeal, instead
discussing it along with adoptability, we understand it to be sufficiently separate to warrant
independent analysis.

       3We   note, however, that the caseworker testified that since coming forward as a
possible placement, the woman had done everything required of her. Responsibility for the
delay in completing the home study and background checks seems to fall, at least in part, on
DHS.
                                                5
                                 Cite as 2017 Ark. App. 579

finding was not clearly erroneous when there was no evidence that the child had achieved

permanency and had a relationship with any relative whose rights would be at risk due to

termination. K.T. had not yet achieved permanency, and there was no evidence that K.T. had

a meaningful bond with Connors’s sister. Moreover, as in Gyalog v. Arkansas Department of

Human Services, 2015 Ark. App. 302, at 8, 461 S.W.3d. 734, 739, “the facts of this case indicate

that placement with [a relative] was far from an immediately available alternative.” K.T. had

been in foster care for almost two years, was struggling in foster care, and needed permanency.

We find no reversible error in the court’s finding that termination was in K.T.’s best interest.

       Affirmed.

       HARRISON and GLOVER, JJ., agree.

       Tabitha McNulty, Arkansas Public Defender Commission, for appellant.

       Mary Goff, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                               6